Pratt, J.
— It seems clear that the contract in question herein was a specific contract between Westcott on the one side and Hill and Harrison on the other wherein Westcott agreed to pay Hill and Harrison ton cents per can cartage on milk carted by them from their creamery at Sidney to the station at the same place, and shipped over certain specified" lines of railroad. The milk was shipped as per this agreement. We are therefore of the opinion that the judgment should be affirmed, with costs. All concur.